Exhibit 99.1 FOR: AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR: KM/KCSA- Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Marybeth Csaby 212-896-1214 / 212-896-1236 jcorbin@kcsa.com / mcsaby@kcsa.com FOR: PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports 2010 Fourth Quarter and Year End Results Tel Aviv – March 17, 2011 - Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy and related fields, today reported its financial results for the year ended December 31, 2010. For the year ended December 31, 2010 revenues were $505.0 million, compared to revenues of $425.8 million for the same period in 2009. For the year ended December 31, 2010, Ampal recorded a consolidated net loss of $(44.7) million, or $(0.80) per diluted share, as compared to a net loss of $(19.5) million, or $(0.35) for the same period in 2009. The net loss for the year includes the unfavorable impact of approximately ($24.1) million due to the effect of a translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index. Also included are accounting losses totaling approximately ($31.4) million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a gain of approximately $10.8 million for the year1. 1The translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index and the accounting expenses from the Price Purchase Allocation and intangible asset amortizations are non-GAAP financial measures, and a reconciliation of these measures to translation and interest expense and depreciation and amortization expense is provided in this press release. Ampal ended the year with total assets of $1,397.7 million and shareholders' equity of $185.2 million, as compared to $960.0 million and $216.6 million respectively, at December 31, 2009. For the fourth quarter ended December 31, 2010, Ampal reported revenues of $138.3 million, as compared to revenues of $90.6 million for the fourth quarter ended December 31, 2009. For the fourth quarter ended December 31, 2010, Ampal reported a consolidated net loss of $(9.0) million, or $(0.16) per diluted share, as compared to a net loss of $(0.2) million, or $(0.00) per diluted share for the fourth quarter ended December 31, 2009. The net loss for the quarter includes the unfavorable impact of approximately ($15.1) million due to the effect of a translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index. This number also includes the accounting loss totaling approximately ($1.4) million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a gain of approximately $7.5 million for the three months ended December 31, 2010. As of December 31, 2010, Ampal had cash, cash equivalents, other financial investments and deposits of $91.6 million. Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) results for the year ended December 31, 2010 were as follows: · Revenues increased by 20% from $414 million to $497 million compared to the year ended December 31, 2009. · Gross profit increased by 11.4% from $40.4 million to $45.1 million. · Adjusted EBITDA increased from $25 million to $26 million. COMPANY'S PRESENTATION The Company’s investments presentation will be available via the Internet at the Company’s website at http://www.ampal.com. CONFERENCE CALL Ampal's management will be hosting conference calls to discuss the year end results on Monday, March 21, 2011, as detailed below: The Hebrew call will take place on Monday, March 21, 2011at 14:30 Israel time (08:30 AM ET). To access the conference call, participants are welcome to use the following access number: +972-3-9180685 The English call will take place on Monday, March 21, 2011 at 16:00 Israel time (10:00 AM ET). To access the conference call, participants are welcome to use the following access numbers: U.S. Dial in number - 1-888-668-9141 UK Dial in number - 0-800-917-9141 Israel and International Dial in number - + 972-3-9180687 A replay of the calls will be available on Ampal’s web site (www.ampal.com) approximately three hours after both conference calls are completed. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Year Ended December 31, Three Months Ended December 31, Revenues $ Net gain (loss) $ ) $ ) $ ) $ ) Basic EPS gain (loss) per Class A share $ ) $ ) $ ) $ ) December 31, 2010 December 31, 2009 Total Assets $ $ Shareholders' Equity $ $ RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Year Ended December 31, 2010 (Unaudited) Year Ended December 31, 2009 (Unaudited) Revenues Expenses ) ) Profit 45 40 Marketing, sales, general, administrative and other expenses ) ) Depreciation and amortization 17 18 EBITDA 22 25 Non-recurring and stock compensation expenses 4 * Adjusted EBITDA 26 25 * Less than 1. Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non-recurring expenses. Management believes adjusted EBITDA for Gadot to be a meaningful indicator of its performance that provides useful information to investors regarding its financial condition and results of operations. Presentation of adjusted EBITDA is a non-GAAP financial measure commonly used by management to measure operating performance. While management considers adjusted EBITDA to be an important measure of comparative operating performance, it should be considered in addition to, but not as a substitute for, net income and other measures of financial performance reported in accordance with Generally Accepted Accounting Principles. Adjusted EBITDA does not reflect cash available to fund cash requirements. Not all companies calculate adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. RECONCILIATION OF TRANSLATION AND INTEREST EXPENSES TO TRANSLATION LOSS (U.S. Dollars in millions) Year Ended December 31, 2010 (Unaudited) Year Ended December 31, 2009 (Unaudited) Translation and interest expenses $
